          Case 1:18-cr-00416-PGG Document 11 Filed 08/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                - against -
                                                                     ORDER
 TRAYSHAWN ALEXANDER,
                                                                 18 Cr. 416 (PGG)
                              Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                The conference currently scheduled for August 24, 2020 will take place at 10:30

a.m. by telephone. The parties are directed to dial 888-363-4749 to participate, and to enter the

access/security code 6212642. The press and public may obtain access to the telephone

conference by dialing the same number and using the same access/security code. No later than

August 19, 2020, the parties must email GardepheNYSDChambers@nysd.uscourts.gov with the

phone numbers that the parties will be using to dial into the conference so that the Court knows

which numbers to un-mute. The email should include the case name and case number in the

subject line.

Dated: New York, New York
       August 13, 2020
